Judgment of the circuit court reversed and that of the common pleas court affirmed on grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and 'the saíne hereb}*- is, reversed. This court finds 'that the- errors for which the said circuit court ‘reversed the judgment of the common pleas, as stated -in its journal entry, were not prejudicial, ■and that on the whole record substantial justice ■ was done between the .parties by the judgment of *633the justice of the peace. And coming now to render the judgment that the circuit court should ■have rendered,
It is hereby ordered and adjudged that the judgment of the court of common pleas in said cause be, and the same hereby is, affirmed.
Nichols, C. J., Johnson, Donahue, Wanamaker and Newman, JJ., concur.